DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: March 10, 2021.
Claims 1-15 are currently pending.  Claims 1, 9 and 13 have been amended.  No claims have been canceled or are new.

Response to Arguments
Rejections under 35 USC 102 and 103
Applicant’s arguments, see REMARKS pages 7-9, with respect to the rejection of independent claims 1, 9 and 13 have been fully considered and are persuasive.  The rejection of claims 1, 9 and 13 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 7-9) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“an actuator to apply pressure to fluid contained in the foyer, wherein the pressure applied by the actuator is to cause the fluid to flow within the foyer and cause movement of the particle of interest; and a controller to receive the measured change in the electrical field from the electrical sensor, determine, from the received change in the electrical field, an electrical signature of the particle of interest, and control the 
	Claims 2-8 are allowed for depending on claim 1.
Regarding independent claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“controlling, based upon the determined electrical signature of the particle of interest, an actuator to apply pressure to the fluid in the foyer to control flow of the fluid through the foyer and thereby control movement of the particle of interest,” when used in combination with all other limitations of claim 9.
	Claims 10-12 are allowed for depending on claim 9.
Regarding independent claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“an actuator positioned in the channel, wherein the actuator is to control movement of the particle of interest in the foyer by applying pressure to fluid in the foyer to cause flow of fluid through the foyer; a controller to activate the actuator to one of move the particle of interest out of the foyer and hold the particle of interest inside the foyer based upon the measured change in the electrical field caused by the particle of interest,” when used in combination with all other limitations of claim 13.
	Claims 14-15 are allowed for depending on claim 13.

The closest references are found based on the updated search:
a)  Chou et al. discloses “Microfluidic devices and methods of use” (see 7258774)
b)  Spence et al. discloses “Microfabricated cell sorter for chemical and biological materials” (see 6540895)
c)  Liu et al. discloses “Microfluidic cell sorter system” (see 2008/0213821)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-15 are allowed.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867